[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER OF ADDITUR
The Appellate Court has remanded this case for the court to determine a reasonable additur. Jeffries v. Johnson, 27 Conn. App. 471
(1992). See Conn. Gen. Stat. 52-228b. The jury's award of economic damages being reasonable, the additur is exclusively for non-economic damages. After considering the evidence and hearing the parties, the court is of the opinion that the sum of $100,000 is the fair, just, and reasonable value of the non-economic damages in this case. This must be reduced by 30% for the contributory negligence found by the jury. Accordingly, the court is of the opinion that there should be an additur to the jury's award in the amount of $70,000.
It is therefore ordered that the verdict be set aside, unless within two weeks from the filing of this Order, the defendant shall file with the clerk an additur in the amount of $70,000. If such additur is so filed, judgment may enter upon such filing in the sum of $77,457.65, together with taxable costs. If the additur is not filed within the aforesaid two week period, the verdict is set aside and a new trial is ordered.
Dated at Waterbury, this 7th day of August, 1992.
JON C. BLUE JUDGE OF THE SUPERIOR COURT CT Page 7501